                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS


 UNITED STATES OF AMERICA,
 Plaintiff,

 v.                                                                Case No. 18–CV–01715–JPG

 WHITNEY N. PARKS and
 CITY OF MARION, ILLINOIS,
 Defendants.

                             DECREE CONFIRMING
                   UNITED STATES MARSHAL’S REPORT OF SALE

       Before the Court is the Report of Sale by Bradley Maxwell, United States Marshal. (ECF

No. 18). Maxwell was appointed by the Court to make sale and carry into effect the Judgment

Decree and Order Directing Sale of Mortgaged Property. (ECF No. 16). Maxwell made a report of

the proceedings. The Court, having duly examined it, finds that the United States Marshal has in

every respect proceeded in accordance with the terms of the Judgment Decree and Order Directing

Sale of Mortgaged Property; and that said sale was fairly made.

       IT IS ORDERED, ADJUDGED, AND DECREED that the proceedings of the sale and

report of said United States Marshal be, and the same are hereby approved and confirmed.

       IT IS SO ORDERED.

DATED: Thursday, January 30, 2020

                                                    s/J. Phil Gilbert
                                                    J. PHIL GILBERT
                                                    United States District Judge
